Citation Nr: 1535925	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.J.O.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from January 1991 to July 1991.  He had additional period of active duty for training (ACDUTRA) with the Army National Guard from March 1981 to May 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified before a Decision Review Officer in August 2011.  A transcript of the hearing is associated with the claims file. 

These claims were previously denied by the Board in a decision dated in April 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2015, the Court issued an order granting a March 2015 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the March 2015 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

In the March 2015 JMR, the parties agreed that the Board failed to adequately address the question of whether or not the symptoms of the Veteran's diagnosed hypertension manifested during a period of ACDUTRA.  To address this question a Remand is required.  The Veteran's periods of ACDUTRA must be verified.  See Canlas v. Nicholson, 21 Veteran. App. 312, 316 (2007).  The RO should obtain the Veteran's National Guard Records, including any available medical records.  Additionally, the National Guard medical records should be used to determine if the Veteran's hypertension had its onset during any period of ACDUTRA.  
 
Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the various VA examiners opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD but instead diagnosed him with anxiety disorder not otherwise specified (NOS).  See, e.g., VA Examination Report October 2011.  Under Axis IV, indicating a determination of the etiology of the current condition, the October 2011 VA examiner listed "war experiences."  Such is clinically significant.  See e.g., Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (stating that, in listing military experience as an Axis IV psychosocial stressor the examiner made a determination that the event was an etiologically significant psychosocial stressor contributing to the current condition, and this notation in Axis IV constituted positive evidence to support the Veteran's claim).  However, neither the October 2011 examiner nor the February 2013 VA examiner attempted to reconcile this finding with their ultimate determination that the Veteran's anxiety disorder NOS was less likely than not related to service.

After any additional medical records are obtained, an addendum opinion should be provided by an appropriate VA psychiatrist or psychologist regarding whether the Veteran's anxiety disorder NOS had its onset in or is related to service, to include his "wartime experiences."  



Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and any other appropriate source to verify the nature and dates of any service with the National Guard to attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and to attempt to obtain copies of any medical records while in the National Guard.  All such efforts must be documented in the claims file.

2. With the Veteran's assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

3. After the above is completed, obtain an opinion from a VA psychiatrist or a psychologist or one with whom VA has contracted to determine the nature and likely etiology of the psychiatric disorder that the Veteran had during his appeal.  The examiner must:

a.) Offer an opinion on whether the Veteran's diagnosed anxiety disorder NOS is at least as likely as not (50 percent probability or greater) had its onset in or is otherwise related to any period of active service, ACDUTRA, or inactive duty for training.  If a negative conclusion is made, the examiner should attempt to reconcile his or her opinion with the October 2011 VA PTSD examination report indicating that the Veteran's anxiety disorder is caused by "war experiences."

b.) Determine whether the Veteran had any other psychiatric diagnoses during the appeal period (since May 2007).  Offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder is related to the Veteran's service, to include whether it had its onset during any periods of INACDUTRA or ACDUTRA.    

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.  Additionally, the examiner's opinion should not be based solely upon an absence of evidence in the claims file.  Rather, each conclusion should be supported by the evidence of record in addition to any medical literature or expertise of the examiner.

3. If additional medical records are obtained, obtain an opinion from an appropriate VA examiner to determine: 

a.) Whether it is at least as likely as not (50 percent probability or greater) that the symptoms of the Veteran's hypertension has its onset during a period of ACDUTRA.

b.) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or related to his service-connected Type II diabetes mellitus?

c.) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected Type II diabetes mellitus?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.  Additionally, the examiner's opinion should not be based solely upon an absence of evidence in the claims file.  Rather, each conclusion should be supported by the evidence of record in addition to any medical literature or expertise of the examiner.

4. If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

